Dear Mr. Jagneaux:
You advise this office that R.S. 47:1993(A)(1) requires the parish assessor to prepare the tax assessment rolls and to deliver a copy of the tax rolls to you in your capacity as the parish clerk of court, the recorder of mortgages.1 Once received, the tax rolls become part of the records held by your office, as R.S. 47:1993(H) provides that "the recorder of mortgages shall keep the roll delivered to him among the record books of his office, and it shall be a part of the record of such office. He shall index the tax roll in the current mortgage book under the head of `tax roll' and no further record thereof shall be necessary . . . "You ask if your office may store the tax rolls as an image on a CD-Rom, as you state "this would reduce the expense and the space needed for keeping the copy".
Pursuant to the provisions of R.S. 44:401, et seq., the legislature created, within the office of the Secretary of State, the Division of Archives, Records Management and History (hereafter, the Division of State Archives). The Division of State Archives is authorized to provide for a system of preserving public records, applicable to state agencies and local government. See R.S. 44:401.2 The State Archivist is the director of the division, appointed by the *Page 2 
Secretary of State. See R.S. 44:402(2).3 R.S. 44:410(A) requires the Secretary of State, acting through the State Archivist, "to prescribe policies and principles to be followed by state and local governmental agencies in the conduct of their records management programs . . ."
While R.S. 44:39 permits electronic digitizing of public records, it also mandates that "the original source document . . . shall bemaintained until such time as electronic digitizing is recognized as anacceptable means of records preservation." See R.S. 44:39(A)(1) and (A)(2)(a).4 Previous opinions of this office acknowledge the Division of State Archives as the agency which can recognize electronic imaging as an acceptable means of records preservation. See Opinions 05-0408 and 02-0373, copies attached.
Note that Title 4, Part XVII of the Louisiana Administrative Code is entitled "Records Management Policies and Practices". Within Chapter 13 of these provisions, the Division of State Archives has promulgated rules recognizing electronic digitizing as an acceptable means for records preservation. See *Page 3 
§§ 1307, 1309 and 1311 of Subchapter B of Chapter 13, entitled "State Archives Imaging Policy".
As parish clerk of court, you are subject to the policies and procedures promulgated by the division pertaining to records management. You must seek the authorization of the Division of State Archives regarding the storage of the tax rolls on CD-Roms. The website is www.sos.louisiana.gov; contact numbers for Record Management Staff within the archives division include Ms. Carrie Fager, (225) 925-7552, and Ms. Sandra Hotard (225) 925-7695. Finally, note that you may also retrieve a copy of the Louisiana State Archives Records Management Handbook from the cited website, which will provide your office further guidelines regarding records preservation.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 R.S. 47:1993(A)(1) provides:
  A. (1) As soon as the assessment lists have been approved by the parish governing authorities as boards of reviewers, the assessors shall prepare the assessment rolls in triplicate after which one copy shall be delivered to the tax collector, one copy to the Louisiana Tax Commission, one copy to the recorder of mortgages, and two copies of the grand recapitulation sheet to the legislative auditor.
2 R.S. 44:401 provides:
  The division of archives, records management, and history is hereby created and established as a division of the Department of State, to perform all duties, functions, and responsibilities and to exercise all authority or authorities heretofore assigned to the State Archives and Records Service by providing for a statewide system of managing and preserving government records which will meet informational requirements and serve the rights and interests of government and its citizens, and specifically to:
  (1) Provide that these records are created and managed efficiently, economically, and in a manner to insure their integrity and availability.
  (2) Preserve for use, by the government and citizens, those records which, because of their intrinsic, historical, or evidentiary values become a part of the legacy government leaves for the state.
3 R. .S. 44:402(2) provides:
  "State archivist" means the state archivist and director of the division of archives, records management, and history, appointed by the secretary to serve as director of that division and as state archivist.
4 R.S. 44:39(A)(1) and (2)(a) provide:
  A. (1) All persons and public bodies having custody or control of any public records of the state of Louisiana or any of its subdivisions may utilize any appropriate form of the microphotographic process, or an electronic digitizing process capable of reproducing an unalterable image of the original source document, for the recordation, filing, and preservation of all existing public records, forms, and documents or records, forms, and documents hereafter accumulated which pertain to their functions and operations in order to maintain efficient and economical records management programs and to conserve storage space, provided that the use of such microphotographic or electronic digitizing processes are not otherwise prohibited by law and that all microforms produced comply with standards established by the division of archives, records management, and history of the Department of State in accordance with the provisions of R.S. 44:415.
  (2)(a) However, when electronic digitizing is utilized, the original source document or microfilm of such source document shall be maintained until such time as electronic digitizing is recognized as an acceptable means of records preservation.